Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 10/21/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 have overcome prior art of record, especially “the PTC member has a resistance change rate of between 0.74 and 0.89 after being immersed in oil for 200 hours”.
The cited prior art of record, Lunk (US4624990), Handa (US6143206), Yamada (US5174924A), Mahieux (C.A. Mahieux, D. Lehmann, A. desLigneris, Experimental determination of the effects of industrial oil immersion on polymer-based composites, Polymer Testing, Volume 21, Issue 7, 2002, Pages 751-756, ISSN 0142-9418) and Haas (A. Haas and J. Kindersberger, "Evaluation of influence of mineral oil immersion on dielectrical properties of silicone polymers by Thermal Analysis," 2009 IEEE Conference on Electrical Insulation and Dielectric Phenomena, 2009, pp. 327-330, doi: 10.1109/CEIDP.2009.5377900) have been found to be the closest prior art.
Regarding claim 1, Lunk teaches an apparatus (column 5 line 45, circuit protection devices) comprising a protecting element (column 5 lines 17-18, electrically conductive compositions) for protecting the apparatus in an emergency (implicit), wherein the protecting 
Lunk does not teach that PVDF comprises an average molecular weight of between 5 x 103 and 1 x 106.
Handa teaches in a similar field of endeavor of PTC element, that it is conventional to have a PTC element comprising PVDF (column 8 lines 23-24, polyvinylidene fluoride) with an average molecular weight of between 5 x 103 and 1 x 106 (column 8 lines 44-45, average molecular weight Mw of about 10,000 to 5,000,000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally considered the molecular weight of polyvinylidene flouride in Handa, as taught by Lunk, as it provides the advantage of improved resistance change with temperature.

Yamada teaches in a similar field of endeavor of PTC conductive polymer that it is conventional to have an apparatus (abstract, circuit protection devices) comprising a protecting element (abstract, thin layer of this conductive polymer) for protecting the apparatus in an emergency (abstract, useful for protecting high-current/high voltage battery-powered devices), wherein the protecting element is a polymer positive temperature coefficient (PTC) member (i.e. PTC material 2) (fig.1) comprising: a polymer PTC composition comprising polyvinylidene fluoride (PVDF) (column 6 lines 18-32, Suitable polymers include … polyvinylidene fluoride) and one or more polymer components (column 6 line 40, copolymer of ethylene) , the PVDF further comprising: a mass of at least 55% of the polymer PTC composition (column 6 line 7, up to about 75% by weight); and a crystallinity of between 30% and 60% (column 6 line 11, preferably from about 20 to 40%); and an electrically conductive filler (column 7 line 31, carbon black), wherein the electrically conductive filler is dispersed in the polymer composition (column 7 lines 30-31, formulation of the composition, e.g., polymer, carbon black and its content); wherein the PTC member has a resistance (claims 36-39, peak resistivity of 1000, 5000, 10000, 50000 Ω.cm).
Yamada does not teach an average molecular weight of between 5 x 103 and 1 x 106; the PTC member has a resistance change rate of between 0.74 and 0.89 after being immersed in oil for 200 hours.

Mahieux does not teach polymer positive temperature coefficient (PTC) member and it’s resistance change rate.
Haas teaches in a similar field of endeavor of influence of mineral oil immersion on dielectrical properties of silicone polymers, that it is conventional to have a resistance change (abstract, dielectric parameters show a significant increase both in permittivity and loss factor).
However, Lunk, Handa, Yamada, Mahieux and Haas do not disclose “the PTC member has a resistance change rate of between 0.74 and 0.89 after being immersed in oil for 200 hours”. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lunk, Handa, Yamada, Mahieux and/or Haas to arrive at the claimed invention.
Claims 2-3 and 5-20 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/Scott Bauer/Primary Examiner, Art Unit 2839